UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2011 ITEM 1. REPORT TO STOCKHOLDERS JUNE 30, 2011 Semiannual Report to Shareholders DWS RREEF Global Infrastructure Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 11 Investment Portfolio 14 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 22 Notes to Financial Statements 31 Summary of Management Fee Evaluation by Independent Fee Consultant 35 Account Management Resources 36 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary June 30, 2011 Average Annual Total Returns as of 6/30/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year Life of Fund* Class A 11.21% 35.79% 4.05% 3.62% Class C 10.88% 34.82% 3.26% 2.83% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 4.81% 27.98% 2.02% 1.60% Class C (max 1.00% CDSC) 9.88% 34.82% 3.26% 2.83% No Sales Charges Class S 11.35% 36.23% 4.30% 3.86% Institutional Class 11.47% 36.39% 4.30% 3.86% Dow Jones Brookfield Global Infrastructure Index+ 11.84% 35.90% 5.98% 5.98% ‡Total returns shown for periods less than one year are not annualized. *The Fund commenced operations on June 24, 2008. Index returns began on June 30, 2008. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 29, 2011 are 1.63%, 2.34%, 1.36% and 1.22% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS RREEF Global Infrastructure Fund — Class A [] Dow Jones Brookfield Global Infrastructure Index+ The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *DWS RREEF Global Infrastructure Fund commenced operations on June 24, 2008. Index returns began on June 30, 2008. +The Dow Jones Brookfield Global Infrastructure Index measures the stock performance of companies that exhibit strong infrastructure characteristics. Index components are required to have more than 70% of cash flows derived from infrastructure lines of business. The index intends to measure all sectors of the infrastructure market. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 6/30/11 $ 12/31/10 $ Distribution Information: Six Months as of 6/30/11: Income Dividends $ Lipper Rankings — Specialty/Miscellaneous Funds Category as of 6/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 23 of 76 30 3-Year 13 of 37 35 Class C 1-Year 27 of 76 36 3-Year 16 of 37 43 Class S 1-Year 21 of 76 28 3-Year 11 of 37 29 Institutional Class 1-Year 20 of 76 26 3-Year 10 of 37 27 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class A, C and S shares of the Fund limited these expenses; had they not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (January 1, 2011 to June 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended June 30, 2011 Actual Fund Return Class A Class C Class S Institutional Class Beginning Account Value 1/1/11 $ Ending Account Value 6/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class C Class S Institutional Class Beginning Account Value 1/1/11 $ Ending Account Value 6/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class C Class S Institutional Class DWS RREEF Global Infrastructure Fund 1.50% 2.25% 1.25% 1.20% For more information, please refer to the Fund's prospectuses. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 6/30/11 12/31/10 Common Stocks 97% 100% Cash Equivalents 3% 0% 100% 100% Sector Diversification (As a % of Common Stocks) 6/30/11 12/31/10 Utilities 49% 46% Energy 20% 21% Industrials 16% 18% Telecommunication Services 12% 12% Consumer Discretionary 2% 3% Financials 1% — 100% 100% Geographical Diversification (As a % of Common Stocks) 6/30/11 12/31/10 United States 41% 42% United Kingdom 16% 15% Canada 16% 13% Australia 10% 7% Hong Kong 6% 7% China 3% 1% Italy 2% 4% Netherlands 2% 2% Luxembourg 2% 3% Singapore 2% — Spain — 4% Germany — 1% Mexico — 1% 100% 100% Asset allocation, sector diversification and geographical diversification are subject to change. Ten Largest Equity Holdings at June 30, 2011 (56.0% of Net Assets) Country Percent 1. National Grid PLC Owns, operates and develops electricity and gas networks United Kingdom 9.6% 2. TransCanada Corp. Parent company of TransCanada PipeLines Ltd. — owner and operator of natural gas pipelines Canada 8.8% 3. American Tower Corp. Operator and developer of wireless communications and broadcast towers United States 6.6% 4. Sempra Energy Provider of electric and natural gas products and services United States 5.7% 5. Spectra Energy Corp. Transmits, stores, distributes, gathers and processes natural gas United States 4.9% 6. Enbridge, Inc. Provides energy transportation, distribution and related services Canada 4.8% 7. Crown Castle International Corp. Engineers, deploys, owns and operates shared wireless infrastructure United States 4.7% 8. NSTAR Provides regulated electric and gas utility services United States 4.5% 9. APA Group Portfolio of high-pressure gas transmission pipelines Australia 3.2% 10. China Merchants Holdings International Co., Ltd. Operates container and cargo terminals, port transportation and airport cargo handling Hong Kong 3.2% Portfolio holdings are subject to change For more complete details about the Fund's investment portfolio, see page 11. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of June 30, 2011 (Unaudited) Shares Value ($) Common Stocks 96.9% Australia 9.9% APA Group DUET Group Macquarie Atlas Roads Group* MAP Group Transurban Group (Cost $12,716,721) Canada 15.5% Enbridge, Inc. TransCanada Corp. Westshore Terminals Investment Corp. (Units) (Cost $16,885,878) China 2.8% ENN Energy Holdings Ltd. Shenzhen Expressway Co., Ltd. "H" (Cost $4,029,519) Hong Kong 5.4% China Gas Holdings Ltd. China Merchants Holdings International Co., Ltd. (Cost $7,732,949) Italy 2.5% Snam Rete Gas SpA (Cost $3,152,188) Luxembourg 1.9% SES "A" (FDR) (Cost $2,782,393) Netherlands 2.0% Koninklijke Vopak NV (Cost $2,838,314) Singapore 1.7% Hutchison Port Holdings Trust (Units)* (Cost $2,367,075) United Kingdom 15.6% HICL Infrastructure Co., Ltd. National Grid PLC Northumbrian Water Group PLC Severn Trent PLC (Cost $20,411,472) United States 39.6% AGL Resources, Inc. American Tower Corp. "A"* American Water Works Co., Inc. CenterPoint Energy, Inc. Crown Castle International Corp.* ITC Holdings Corp. NorthWestern Corp. NSTAR Sempra Energy Southern Union Co. Spectra Energy Corp. WGL Holdings, Inc. (Cost $51,123,277) Total Common Stocks (Cost $124,039,786) Cash Equivalents 2.8% Central Cash Management Fund, 0.11% (a) (Cost $4,052,156) % of Net Assets Value ($) Total Investment Portfolio (Cost $128,091,942)+ Other Assets and Liabilities, Net Net Assets * Non-income producing security. +The cost for federal income tax purposes was $131,763,258. At June 30, 2011, net unrealized appreciation for all securities based on tax cost was $15,017,676. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $19,003,800 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,986,124. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. FDR: Fiduciary Depositary Receipt As of June 30, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD AUD 7/5/2011 HSBC Bank USA USD EUR 7/15/2011 HSBC Bank USA Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD EUR 7/5/2011 ) HSBC Bank USA AUD USD 7/5/2011 ) HSBC Bank USA EUR USD 7/5/2011 ) HSBC Bank USA AUD USD 7/15/2011 ) HSBC Bank USA Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar EUR Euro USD United States Dollar For information on the Fund's policy and additional disclosures regarding forward foreign currency exchange contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
